In an action under the Debtor and Creditor Law, order granting conditionally appellant’s motion to stay further proceedings in the action modified by striking from the first ordering paragraph everything following the word “ stayed ”, and by substituting in place thereof the words “until six months after the restoration of peace between the United States of America and the Empire of Japan, without prejudice to further application by any party upon change of existing conditions.” As thus modified, the order insofar as appealed from, is affirmed, without costs. No opinion. Order denying appellant’s motion for resettlement of the original order affirmed, without costs. Appeal from the order denying appellant’s motion for reargument dismissed, without costs. Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ., concur.